Exhibit 10-zz(i)




AMENDMENT TO THE BELLSOUTH CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


THIS AMENDMENT is made to the BellSouth Corporation Supplemental Executive
Retirement Plan (the "Plan"), effective as of December 31, 2005.


WITNESSETH:


WHEREAS, BellSouth Corporation (the "Company") sponsors the Plan, which was
amended and restated effective November 1, 1997; and


WHEREAS, the Board of Directors of the Company has delegated to the Executive
Nominating and Compensation Committee of the Board of Directors (the
"Compensation Committee") authority to approve amendments to existing executive
compensation plans or programs, other than amendments involving significant
policy considerations or as otherwise appropriate; and


WHEREAS, the Plan has previously been amended pursuant to actions of the
Compensation Committee at its November 24, 2003 and June 28, 2004 meetings; and


WHEREAS, the Compensation Committee, at its November 28, 2005 meeting and at its
special meeting on January 10, 2006, approved further amendments to the Plan to
provide for capping the amount of lump sum death benefits under Section 5 of the
Plan for current Plan Participants at the amount that would have been payable
had a Participant died on December 31, 2005 and, for all future Plan
Participants, to eliminate altogether death benefits described in Section 5 of
the Plan; and


WHEREAS, the Compensation Committee authorized appropriate officers of the
Company to do such further acts and to execute such documents as may be
necessary or advisable to effectuate the purposes of its resolutions adopting
such Plan amendments;


NOW, THEREFORE, pursuant to the authority delegated by the Compensation
Committee, the undersigned officer approves the following revisions to the Plan
document:


Section 5 of the Plan shall be amended by inserting, immediately following
Section 5.1, a new Section 5.1A which shall read as follows:


1A.  Death Benefits After 2005.


Notwithstanding the provisions of Section 5.1 preceding:


(i) with respect to each Participant in the Plan on December 31, 2005, the
amount of any death benefit payable pursuant to Section 5.1 shall in no event be
based on base salary and/or Standard Award amounts greater than such
Participant's base salary and the Standard Award applicable with respect to such
Participant on December 31, 2005; and


(ii) with respect to individuals who become eligible to participate in the Plan
on or after January 1, 2006, no death benefits shall be payable pursuant to this
Section 5.


Any other provisions of the Plan not amended herein shall remain in full force
and effect.






January 19, 2006
 
/s/ Richard D. Sibbernsen
Date
 
Vice President-Human Resources


